Citation Nr: 1048507	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February to October 
1979.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2010, on appeal from a May 2004 rating 
decision by the Columbia, South Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  The Board granted entitlement to a 70 
percent disability rating.

The Veteran appealed the Board's 2010 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The Veteran 
and VA filed a Joint Motion for Remand with the Court and, in a 
July 2010 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion for Remand.

As observed by the Court in the 2010 Joint Motion, TDIU is an 
element of all appeals of an increased rating per Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran has 
contended that she is no longer employable by reason of her PTSD, 
a claim of entitlement to TDIU has been raised, is reflected on 
the title page, and will be addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The last VA treatment note 
within the claims file is dated March 2010; treatment notes 
showing regular treatment through October 2005 are also present.  
While this case is in remand status, the RO/AMC must attempt to 
gather any outstanding records of VA treatment provided between 
October 2005 and June 2009 as well as treatment after March 2010.

The claims file reflects that private treatment records are 
outstanding.  Specifically, the Veteran reported in July 2010 
that she has received treatment from Upstate Psychiatry for the 
past three (3) years and also has been treated by Mary Ann 
Lawson, M.A.  Although the claims file reflects that the RO 
requested these records in August 2010, the record does not 
contain any such records, a negative response from either source, 
or any indication of subsequent attempts by VA to obtain the 
records.

The Veteran also informed VA in July 2010 that she was awarded 
Social Security Administration benefits beginning in December 
2009.  Although the record also reflects an initial request to 
SSA for these records, there are no such records in the claims 
file or any letters to reflect that follow-up attempts were made 
to obtain the documents.  VA has a duty to obtain SSA records 
when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 
(1999).  

Further, the Veteran was last provided a VA examination for PTSD 
in September 2005.  As more than five (5) years have passed since 
that examination and the record reflects that the Veteran's 
disability has changed in severity (see November 2009 VA 
treatment notes), the Board finds that an additional examination 
is needed to determine the current severity of her PTSD, to 
include whether or not it renders her unemployable.  Pursuant to 
38 C.F.R. § 3.327(a) (2010), examinations will be requested 
whenever VA determines, as in this case, that there is a need to 
determine the exact nature, or severity, of a disability.  See 
also 38 C.F.R. § 3.159 (2010); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that VA's statutory duty to assist 
includes a thorough and contemporaneous medical examination).    
VA has the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran has an 
obligation to report for that examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received from October 2005 through June 2009 
and from March 2010 to the present.  The 
Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file - to specifically include, if 
necessary, updated authorization forms for 
records from Upstate Behavioral Health and 
Mary Ann Lawson.  The RO/AMC must then 
obtain these records and associate them with 
the claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform her and provide 
her an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC will obtain from the SSA a 
copy of the evidence relied on in any 
decision regarding the Veteran's eligibility 
for disability benefits or eligibility for 
Supplemental Security Income (SSI) due to 
disability.  The records must specifically 
include, but are not limited to, medical 
records any the SSA hearing transcript.  
Those records will be associated with the 
claims folder.  If the records are 
unavailable, the RO/AMC must document the 
unavailability within the claims file and 
advise the Veteran so that she can submit 
any copies of such documents in her 
possession.

3.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of her service-connected 
PTSD.  The following considerations will 
govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
conducting an interview with, and 
examination of, the Veteran, the 
examiner must provide current findings 
as to the severity of her PTSD, to 
include whether or not PTSD, without 
regard to age or other disabilities, 
precludes her from obtaining and 
retaining all forms of substantially 
gainful employment.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should explain why and so state.  
The examiner must specifically identify 
the evidence of record relied upon in 
his or her decision and is asked to 
review any pertinent private treatment 
records acquired as the result of this 
remand as well as the Veteran's VA 
treatment records and prior VA 
examination reports.

d.	Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination report 
does not include adequate responses to the 
specific opinions requested, it must be 
returned to the providing physician for 
corrective action.

4.  The RO/AMC must readjudicate the 
Veteran's claims (increased rating for PTSD 
and entitlement to TDIU).  The RO/AMC must 
consider the propriety of "staged" ratings 
based on any changes in the degree of 
severity of the disability.  The Veteran and 
her representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


